Costs in the court for the correction of errors. A motion was made for the re-taxation of a bill of costs on a writ of error decided in the court for the correction of errors. Various items were objected to which had been allowed by the *346taxing officer. Mr. Justice Bronson, who presided at this term, pronounced the following items to be correct, viz.: Drawing case, fol. 4, at 25 cts.; engrossing same, including writ of error, return, assignment, and rejoinder, at 12½ cts. per fol.; copy for printer at 10 cts. per fol.; and copy for counsel at 6 cts. per fol. The motion was then withdrawn, the parties agreeing to a re-taxation. (a)

 In the case of the Ætna Insurance Company v. Tyler, reported in 16 Wendell, 385, the above items were allowed ; the costs being taxed by Mr. Justice Bronson, and the items strictly scrutinized by counsel. Besides the above items, the defendant (Tyler) was allowed a charge for drawing up a roll of the judgment in the court for the correction of errors, and en grossing the same with the writ of error, return, assignment, rejoinder, entries after issue joined arid judgment in that court—the draft at 25 cts. ; engrossing at 12½ cts. It was also conceded by counsel, that the drawing of points and a copy for each member of the court was a taxable tern.